PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE |

 

SÉRIE AIB
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS |

FASCICULE N° 50

INTERPRÉTATION DE LA CONVENTION
DE 1919 CONCERNANT LE TRAVAIL
DE NUIT DES FEMMES

 

 

AVIS CONSULTATIF DU 15 NOVEMBRE 1932
XXVIme SESSION

1932

XXVIth SESSION
ADVISORY OPINION OF NOVEMBER 15th, 1932

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 50

INTERPRETATION OF THE CONVENTION
OF 1919 CONCERNING EMPLOYMENT
OF WOMEN DURING THE NIGHT

LEYDE LEYDEN
SOCIETE D’EDITIONS A.W. SIJTHOFF’S
A. W. SIJTHOFF PUBLISHING COMPANY
365.

PERMANENT COURT OF INTERNATIONAL JUSTICE

1932.

| November 15th.
TWENTY-SIXTH SESSION. General lise:

No. 48.
November 15th, 1932.

INTERPRETATION OF THE CONVENTION
OF 1919 CONCERNING EMPLOYMENT
OF WOMEN DURING THE NIGHT

Convention of Washington (1919) concerning ‘‘the employment
of women during the night’: applicability to certain categories
of women, other than those employed in manual work.—Principles
of interpretation.—Influence of the fact that this is a Labour
Convention (Part XIII of the Treaty of Versailles).—Influence
of the ovigin and antecedents of the Convention (Convention of
Berne of 1906).—Prepavatory work and provisions of conventions
adopted at the same time as the Convention concerning the employ-
ment of women during the night (The ‘‘eight-hour day’’ Convention).

ADVISORY OPINION.

Before: MM. ADATCI, President ; GUERRERO, Vice-President ;
Baron ROLIN-JAEQUEMYNS, Count RosTWOROWSKI,
MM. FROMAGEOT, ANZILOTTI,. URRUTIA, Sir CECIL
Hurst, MM. Scuiicxinc, NEGULESCO, Jhr. VAN
EYSINGA, Judges. | -

THE Court, composed as above, gives the following opinion:
4
EMPLOYMENT OF WOMEN DURING THE NIGHT 366

On May gth, 1932, the Council of the League of Nations
adopted the following Resolution: —

“The Council of the League of Nations has the honour
to request the Permanent Court of International Justice,
in accordance with Article 14 of the Covenant, to give an
advisory opinion upon the following question :

‘Does the Convention concerning employment of
women during the night, adopted in 1919 by the
International Labour Conference, apply, in the indus-
trial undertakings covered by the said Convention,. to
women who hold positions of supervision or manage-
ment and are not ordinarily engaged in manual
work ?’

The Council authorizes the Secretary-General to submit
the present request to the Court, to give all assistance
necessary in the examination of the question, and, if
necessary, to take steps to be represented before the
Court.

The International Labour Office is requested to afford
the Court all the assistance which it may require in the
consideration of the question hereby submitted.”

-In pursuance of this Resolution, the Secretary-General of
the League of Nations, on May roth, 1932, transmitted to the
Court a request for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

‘in pursuance of the Council Resolution of May oth, 1932,
and in virtue of the authorization given by the Council,
has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in-accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the question which is
referred to the Court by the Resolution of May goth, 1932.
The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examina-
tion of this matter, and will, if necessary, arrange to be
represented before the Court.”

The request was registered in the records of the Registry of
the Court on May rath, 1932. To the request was appended,
intey alia, the text of the Convention concerning employ-
ment of women during the night, and the report upon which

5
EMPLOYMENT OF WOMEN DURING THE NIGHT 367

the Council adopted the above-mentioned Resolution of May oth,
1932; subsequently, the relevant extract from the Council
minutes was also sent to the Court.

Under cover of a letter dated June 6th, 1932, the Secretary-
General further sent to the Registrar a number of documents
relating to the request for an advisory opinion, collected by
the International Labour Office. These documents have been
duly placed at the disposal of members of the Court.

In conformity with Article 73, paragraph 1, sub-paragraph 1,
of the Rules of Court, the request was communicated to
Members of the League of Nations (through the Secretary-
General of the League of Nations) and to other States entitled
to appear before the Court. Furthermore, the Registrar, by
means of a special and direct communication dated May 21st,
1932, drew the attention of the governments of States which
had ratified the Convention of 1919 concerning the employ-
ment of women during the night, to the terms of Article 73,
paragraph 1, sub-paragraph 3, of the Rules. As a result of
this communication, the Government of the United Kingdom
of Great Britain and Northern Ireland informed the Registrar,
by a letter of June rith, 1932, that it desired to be repre:
sented before the Court in this case. The Court decided to
grant this request.

The Registrar, by letters dated May 27th, 1932, also sent
to four international organizations considered by the President
—the Court not being in session—as likely to be able to
furnish information on the question referred to the Court for
advisory opinion, the special and direct communication men-
tioned in Article 73, paragraph 1, sub-paragraph 2, of the
Rules; of these organizations—namely, the International
Labour Organization, the International Federation of Trades
Unions, the International Confederation of Christian Trades
Unions and the International Organization of Industrial Em-
ployers—the first three stated that they desired to submit
written and oral statements to the Court.

By an Order made on May 27th, 1932, the President of
the Court—the latter not being in session—fixed August Ist,
1932, as the date by which written statements upon the

 

 

1 See list in Annex.
EMPLOYMENT OF WOMEN DURING THE NIGHT 368

question might be filed with the Registry by the interested
States and Organizations, and September 12th, 1932, as the
date by which second written statements, if in due course
admitted, might be filed.

On August 4th, 1932, the Court decided, in the first place,
to allow the filing, within the time thus fixed, of second writ-
ten statements by the States or organizations which had
already filed such statements and, in the second place, that
the other States and organizations which had been. notified
of the request might, if they so desired, be permitted to
submit a statement within the same time-limit. In pursuance
of this decision, the President of the Court—the latter not
being in session—by an Order made on September 6th, 1932,
granted a request made by the German Government for per-
mission to submit a written statement; by the same Order,
the President extended until September 2oth, 1932, the time-
limit which was to have expired on September 12th.

Statements were filed on behalf of the Government of the United
Kingdom and of the German Government, as well as by the
International Labour Organization, the International Federation
of Trades Unions and the International Confederation of
Christian Trades Unions.

The statements of the International Confederation of Christian
Trades Unions and of the German Government were filed after
the expiration of the time-limit, but the President, exercising
the powers conferred upon him by Article 33 of the Rules,
decided to accept them.

The above-mentioned Governments and Organizations were
also represented before the Court, which, in the course of
public sittings held on October r4th, 1932, heard the oral
arguments submitted by Mr. A. P. Fachiri, Counsel, on behalf
of the Government of the United Kingdom, Dr. J. Feig,
Assistant Agent, on behalf of the German Government,
Mr. Phelan, Head of the Diplomatic Division of the International
Labour Office, on behalf of the International Labour Organ-
ization, M. Serrarens on behalf of the International Confedera-
tion of Christian Trades Unions, and by M. Schevenels on
behalf of the International Federation of Trades Unions.
EMPLOYMENT OF WOMEN DURING THE NIGHT 369

In addition to the statements and observations of the
interested Governments and Organizations and the documents
transmitted by the Secretary-General, as stated above, the
Court has had before it certain documents collected on its
own behalf.

The submission of the case being in all respects regular,
these are the circumstances in which the Court is now called
upon to give its opinion.

The Council of the League of Nations submitted to the
Court the question forming the subject of the present advisory
opinion at the instance of the Governing Body of the Inter-
national Labour Office. The circumstances which led the Gov-
erning Body to take steps to obtain an advisory opinion from
the Court on this point may be summarized as follows:

Pursuant to Article 424 of the Treaty of Versailles, the
first meeting of the “International Labour Conference’, the
creation of which was provided for in Part XIII of the Treaty,
was to take place in October 1919; according to an annex to
Article 426, the Conference was to meet at Washington and
its agenda was to include the following points: ‘‘(3) Women’s
employment: .... (8) during the night; .... (5) Extension and
application of the international conventions adopted at Berne
in 1906 on the prohibition of night work for women employed
in industry...”

Although the Treaty of Versailles had not yet come into
force, the Conference was held as provided in Article 424 of
the Treaty. On November 28th, 1910, it adopted, in accordance
with the procedure laid down in Part XIII of the Treaty of
Versailles, a draft convention concerning employment of women
during the night; in accordance with Article 11, this Conven-
tion came into force, so far as concerned the first Members
of the International Labour Organization which had registered
their ratifications with the Secretariat of the League of
Nations, on June 13th, 1921. It contains, inter alia, the
following clause : |
EMPLOYMENT OF WOMEN DURING THE NIGHT 370

“Article 3—Women without distinction of age shall not
be employed during the night in any public or private
industrial undertaking, or in any branch thereof, other
than an undertaking in which only members of the same
family are employed.”

Under Article 408 of ‘the above-mentioned Treaty, ‘‘each
of the Members [of the International Labour Organization]
agrees to make an annual report to the International Labour
Office on the measures which it has taken to give effect to
the provisions of conventions to which it is a Party”.

As regards Great Britain, the Convention concerning
employment of women during the night came into force,
under the terms of its eleventh Article, on July 14th, 1921,
the date on which the ratification of the Government of
the United Kingdom was registered with the Secretariat of the
League of Nations. In its report for the year 1928, the
Government of the United Kingdom pointed out that the appli-
cation of the Convention in Great Britain gave rise to
difficulty: in the view of that Government, the above-quoted
clause must have the effect of debarring women altogether
from entering upon certain employments in which continuous
working is necessary; in this connection was cited the case
of female engineers who were precluded from holding certain
posts in electrical power undertakings, by reason of the fact
that they were prohibited from working at night.

This observation led to the submission of a suggestion to
the Governing Body of the International Labour Office to
the effect that that Body should bear it in mind “in the
event of revision of the Convention being subsequently
contemplated”. Under the terms of the Convention, the
Governing Body could decide, before 1931, to refer to the Con- —
ference the question of the desirability of undertaking such
revision. In this connection, the Government of the United
Kingdom informed the International Labour Office, in June
1930, that the British representative on the Governing Body
would propose that the possibility of revising the Convention
on the. point in question should be further considered. A pro-
posal to this effect was actually made, and on June 28th, 1930,
the Governing Body decided that the question of placing the

9
' EMPLOYMENT OF WOMEN DURING THE NIGHT 371

revision of the Convention on the agenda of the Conference
should be considered and also decided to draw the special
attention of the governments, which were to be consulted
regarding such revision, to the question of the ‘distinction
to be made between working women and women employed in
a supervisory capacity’.

The consultation of the governments revealed the existence
of a great divergence of views, both as to the interpretation to
be placed on Article 3 of the Convention concerning employ-
ment of women during the night and as to the desirability of
undertaking the revision of this Article.

Nevertheless, as a result of this consultation, the Governing
Body decided, in January 1931, to place on the agenda of the
Conference the revision of the Convention by means of the
insertion of a clause to the effect that it ‘‘does not apply to
persons holding positions of supervision or management’. No
objection having been raised, this item was finally included in
the agenda (Art. 400 and 402 of the Treaty of Versailles).

Accordingly, the Conference, which met in May, 1931, prepared
a new text of the Convention concerning employment of
women during the night, revised on this point inter alia, the
original wording of Article 3 being replaced by the following :
“This Convention does not apply to persons holding a
responsible position of management, who do not ordinarily
perform manual work.” The revised text of the Convention
was not adopted, as it failed to obtain a two-thirds majority
(Art. 405 of the Treaty of Versailles). The proposal for the
revision of Article 3 of the Convention was therefore rejected.

According to the written Statement submitted to the Court
on behalf of the International Labour Organization, as the.
result of the foregoing, “one thing alone remained clear: and
that was that the terms of the Convention were interpreted in
two very different ways. Some governments read into Article 3
a prohibition against night work for all women. Others
thought they were entitled to exempt certain categories of
working women from the application of the Convention.”

In view of this situation, the British Government considered
that it was extremely desirable that steps should be taken to

10
EMPLOYMENT OF. WOMEN DURING THE NIGHT 372

obtain an authoritative ruling on the point, and it accordingly
proposed to the Governing Body of the International Labour
Office, in a letter of January 20th, 1932, that the Court should
be asked to give an advisory opinion on the following
question :

‘Does the Draft Convention concerning the employment of
women at night apply to women employed in the industrial
undertakings covered by the Draft Convention who hold posi-
tions of supervision or management and are not ordinarily
engaged in manual work ?”

The intention of the British Government was that the
Governing Body should adopt the British proposal and should
decide to ask the Council of the League of Nations to obtain
the desired opinion from the Court.

The Governing Body took this course. On April 6th, 1932,
it decided to ask the Council of the League of Nations to
submit to the Court a request for an advisory opinion on the
point raised by the British proposal. On April 29th, 1932, the
Director of the International Labour Office communicated this
decision to the Secretary-General of the League of Nations,
and the Council of the League, complying with the request of
the Governing Body, adopted. its above-mentioned Resolution
of May oth, 1932. |

These are the circumstances in which the question has been
submitted to the Court.

%#
* *

The question upon which the Court is asked to advise. is
worded as follows:

“Does the Convention concerning employment of women
during the night, adopted in 1919 by the International
Labour Conference, apply, in the industrial undertakings
covered by the said Convention, to women who hold posi-
tions of supervision or management and are not ordin-
arily engaged in manual work ?”

The important article of the Convention is Article 3, which
provides as follows:
2 | IT
EM PLOYMENT OF WOMEN DURING THE NIGHT 373.

“Women without distinction of age shall not be employed
during the night in any public or private industrial under-
taking, or in any branch thereof, other than an under-
taking in which only members of the same family are
employed.”

The doubt which has arisen in connection with the inter-
pretation of the Article is whether or not it was meant to
apply to certain categories of women other than manual
workers. |

The wording of Article 3, considered by itself, gives rise to
no difficulty; it is general in its terms and free from ambi-
guity or obscurity. It prohibits the employment during the
night in industrial establishments of women without distinction
of age. Taken by itself, it necessarily applies to the categories
of women contemplated by the question submitted to the Court.
If, therefore, Article 3 of the Washington Convention is to be
interpreted in such a way as not to apply to women holding
posts of supervision and management and not ordinarily
engaged in manual work, it is necessary to find some valid
ground for interpreting the provision otherwise than in accord-
ance with the natural sense of the words.

The terms of Article 3 of the Washington Convention,
which are in themselves clear and free from ambiguity, are in
no respect inconsistent either with the title, or with the
Preamble, or with any other provisions of the Convention.
The title refers to “employment of women during the night”.
The Preamble speaks of ‘‘women’s employment during the
night”. Article x gives a definition of an “industrial under-
taking”. Article 2 states what is meant by the term “night”.
These provisions, therefore, do not affect the. scope of
Article 3, which provides that “women shall not be employed
during the night either in any public or private industrial
undertaking, or in any branch thereof’. |

The question which the Court is now called upon to answer
amounts therefore to deciding whether there exist, in respect of
this Convention concerning the employment of women during
the night, good grounds for restricting the operation of Article 3
to women engaged in manual work. |

12
EMPLOYMENT OF WOMEN DURING THE NIGHT 374

*

The first ground which the Court has considered is whether
any such restriction results from the fact that the Convention
is a Labour convention, i.e. one prepared within the framework
of Part XIII of the Treaty of Versailles of 1919, and in
accordance with the procedure provided for therein, and
whether in consequence a clause, such as Article 3, which is
couched in general terms, must be interpreted as intended to
apply only to manual workers, upon the ground that it was
the improvement of the lot of the manual worker which was
the principal object of Part XIII.

No question arises as to the validity of the Convention.
It could not be maintained that the Convention is not valid
on the ground that its terms are wide enough to cover persons
other than those engaged in manual work. |

But the Court has considered whether it could be maintained
that, in view of the fact that the improvement of the lot of
the manual worker was the aim of Part XIII, a provision in
a Labour convention couched in general terms must be assumed
to be intended to apply only to manual workers unless the
Opposite intention is made manifest by the terms of the
Convention. This would be tantamount to saying that, as no
such contrary intention is shown to exist in the case of this
Convention, Article 3 must be regarded as applying only to
manual workers.

The Court holds that it would not be sound to argue thus.

It is certainly true that the amelioration of the lot of the
manual worker was the main preoccupation of the authors of
Part XIII of the Treaty of Versailles of 1919; but the Court —
is not disposed to regard the sphere of activity of the Inter-
national Labour Organization as circumscribed so closely, in
respect of the persons with which it was to concern itself,
as to raise any presumption that a Labour convention must be
interpreted as being restricted in its operation to manual
workers, unless a contrary intention appears.

The Court has already had occasion to consider some aspects
of the question concerning the limits of the sphere of activity

13
EMPLOYMENT OF WOMEN DURING THE NIGHT 375

of the International Labour Organization in its Advisory
Opinions Nos. 2 and 3 of August rath, 1922, and No. 13 of
July 23rd, 1926. These Opinions, it is true, dealt with ques-
tions relating to the competence of the Organization, whereas
the point which is under consideration at the moment relates
to the interpretation of an instrument whose validity is not
questioned ; but the principles underlying these earlier deci-
sions throw light on the question whether there is any solid
foundation for the suggested rule of interpretation.

To justify the adoption of a rule for the interpretation of
Labour conventions to the effect that words describing general
categories of human beings such as “persons” or “women”
must prima facie be regarded as referring only to manual
workers, it would be necessary to show that it was only with
manual workers that the Labour Organization was intended to
concern itself.

An examination of the Opinions referred to above is sufficient
to show that the limits of the sphere of the Labour Organization
are not fixed with precision or rigidity in Part XIII, and a
study of the text of Part XIII provides ample material for
arriving at the same conclusion.

The words used in the Preamble and in the operative
articles of Part XIII—both in the French and English texts—
- to describe the individuals who are the subjects of the Inter-
national Labour Organization’s activities are not words which
are confined to manual workers. The words used are “‘tra-
vailleurs’, ‘‘workers”, ‘‘workpeople’, “travailleurs salariés”,
“wage-earners’, words which do not exclude employed persons
doing non-manual work, as perhaps might have been held to
be the case if the words used had been “ouvrier” or “labour-
er”. In this connection, the wording of Article 393—providing
for the election of. Members of the Governing Body of the
Tnternational Labour Office—is noteworthy. In paragraph 5
of that Article, the word “workers” in the English text is
represented by “employés et ouvriers” in the French text.

The text, therefore, of Part XIII does not support the view
that it is workers doing manual work—to the exclusion of

14
EMPLOYMENT OF WOMEN DURING THE NIGHT 376

other categories of workers—with whom the International
Labour Organization was to concern itself. This being so,
the fact that the Washington Convention is a Labour con-
vention does not provide sufficient reason for interpreting
‘women’ in Article 3 of that Convention as confined to
women doing manual work.

It has further been maintained that the circumstances
in which the Convention was adopted at Washington afford
sufficient reason for confining the operation of Article 3 to
female workers doing manual work. The argument is as
follows:

The business before the Washington Conference in 1919 was
(as regards this subject of the employment of women at night)
that of the extension and application of the Berne Convention.
of 1906 on the prohibition of night work for women employed
in industry. As the Berne Convention covered only women
engaged in manual work, Article 3 of the Washington Conven-
tion, however general in its terms, must be interpreted in the
light of the corresponding provision in the Berne Convention,
and must be restricted to female workers. The limitation in
the meaning of Article 3 results, according to this view, from
‘the work in which the Washington Conference was engaged.
The Convention should be read in the light of the agenda
of the Conference as fixed by Part XIII of the Treaty of
Versailles. This argument is not based on the ‘‘preparatory
work” or “travaux préparatoires” of the Convention, but on
the fact that. the programme of the Conference was fixed and
on the contents of that programme.

The weakness of this line of argument is that the agenda
of the Washington Conference as laid down in Part XIIT
contained two items, each of which would cover the Conven-
tion concerning employment of women during the night.
Item 3 was: ‘“‘Women’s employment .... (6) during the night.”
Item 5 was: “Extension and application of the international
conventions adopted at Berne in 1906 on the prohibition of

15.
EMPLOYMENT OF WOMEN DURING THE NIGHT 377

night work for women employed in industry....” The text
of the Convention as adopted made no reference to the
Berne Convention. The third paragraph of the Preamble of the
Washington Convention connects this Convention with the third
item in the agenda and not with the fifth; this paragraph
runs as follows: “Having decided upon the adoption of certain
proposals with regard to ‘women’s employment during the
night’, which is part of the third item in the agenda for
the Washington meeting of the Conference...”

The Washington Convention cannot therefore be said, by
reason of the work on which the 1919 Conference was
engaged, to be so intimately linked with the Berne Convention
as to require that the terms of the Washington Convention
should bear the same meaning as the terms of the Berne
Convention. .

What the Court has said above must however not be taken
to express any opinion as to what is the correct interpretation
of the Convention of Berne. That question has not been
referred to the Court, and is not relevant to the question
upon which the Court is asked to advise, unless it can be
established that the interpretation of the Washington Conven-
tion is controlled by the terms of the Convention of Berne.

*

It has been stated that in 1919, when the Convention was
adopted at Washington, very few women actually held positions
of supervision or management in industrial undertakings, and
that the application of the Convention to women holding such
posts was never considered. Even if this were so, however, it
does not by itself afford sufficient reason for ignoring the terms
of the Convention. The mere fact that, at the time when
the Convention on Night Work of Women was concluded,
certain facts or situations, which the terms of the Convention
in their ordinary meaning are wide enough to cover, were
not thought of, does not justify interpreting those of. its
provisions which are general in scope. otherwise than in
accordance with their terms.

16
EMPLOYMENT OF WOMEN DURING THE NIGHT 378

*

The grounds considered above upon which it has been
suggested that the natural meaning of the text of the Convention
can be displaced, do not appear to the Court to be well
founded.

*

The Court has been so struck with the confident opinions
expressed by several delegates with expert knowledge of
the subject at Geneva during the discussions in 1930 and
1931 on the proposal to revise the Washington Convention
on Night Work of Women to the effect that the Convention
applied only to working women—ouvriéves—, that the Court
has been led to examine the preparatory work of the Con-
vention in order to see whether or not it confirmed the
opinions expressed at Geneva.

In doing so, the Court does not intend to derogate in
any way from the rule which it has laid down on previous
occasions that there is no occasion to have regard to prepara-
tory work if the text of a convention is sufficiently clear
in itself.

The history of this Convention as shown by the preparatory
-work is as follows:

The task of organizing the First Labour Conference was
ntrusted to an international Committee, the membership of
which, like the agenda of the Conference, was fixed by
Part XIII of the Treaty of Versailles. The recommendation of
this Organizing Committee was that the Conference should
urge all States, Members. of the League of Nations, to accede
to the Convention of Berne. |

A Committee was-appointed by the Conference to deal with
the subject of the employment of women. As regards the
employment of women by night, this Committee went beyond
the proposals of the Organizing Committee and recommended
a new convention which was to supersede that of Berne, but
was to follow it in outline, while effecting a series of changes

17
EMPLOYMENT OF WOMEN DURING THE NIGHT 379

which are indicated in the Committee’s report. Whether it
was the intention of the members of the Committee that the
new convention which they recommended for adoption should
follow so closely the Convention it was to supersede as to
carry into the new convention any agreed interpretation of
phrases and words in the old Convention, is a matter which
the Committee’s report is insufficient to determine. As many
phrases can be found which tell one way as the other. On
the other hand, the wording of the report does not seem
sufficient to show that the word “women” is used in the
sense of “ouvrières”. To be exact, in the French text only,
six times words are used which are consistent with the view
that ‘femmes’? means ‘‘femmes’’ and not “ouvriéves’’, and once
only the word used is “owvrières”, and that only in the general
statement at the end of the report that an effective
prohibition of night work for women will constitute a marked
progress in the “protection de la santé des ouvrières”. As to
this last sentence, it is well to note that the French and
English texts do not correspond, that the. English word is
the phrase ‘women workers”, and that Miss Smith, who
submitted the report, was English and used her own
language.

The report of the Committee was adopted unanimously and
was referred to the Drafting Committee of the Conference
with instructions to prepare a new convention on the lines of
the Convention of. Berne, embodying the amendments adopted,
and to add new formal paragraphs.

The Drafting Committee submitted to the Conference at
one and at the same time the text of the proposed convention
on night work, together with that of four others. The speech
made on behalf of the Drafting Committee in submitting
these draft texts to the Conference shows that the members
of that Committee attached importance to the various
conventions being uniform. The Rapporteur said: “In
so far as possible, these conventions have been drafted
along uniform lines.... In drafting the substantive parts of

18
EMPLOYMENT OF WOMEN DURING THE NIGHT 380

the various draft conventions, the Drafting Committee has
employed standard expressions whenever the use of these
expressions has not interfered with the meaning of the report
or the draft referred to this Committee by the Conference.
The Drafting Committee wishes to suggest to the Conference
that it is of the highest importance that such uniformity
should be observed as far as possible, in order that there
may be no confusion in the future concerning the’ legal results
which flow from these draft conventions.”

The text submitted by the Drafting Committee was unani-
mously adopted by the Conference.

The fact that the Preamble of the Convention as prepared.
by the Drafting Committee attached this Convention to
item 3 in the agenda (Women’s employment.... during the
night) and not to item 5 (Extension and application of the
Convention of Berne) has been noted above, page 377.

The impression derived from a study of the preparatory
work is that, though at first the intention was that the
Conference should not deviate from the stipulations of the
Berne Convention, this intention had receded: into the back-
ground by the time that the Draft Convention was adopted
on November 28th, 1919. The uniformity of the terms of
this Draft Convention with those of the other draft conventions
which were being adopted, and wich had their origin in
the programme set forth in Part XIII of the Versailles Treaty,
had become the important element.

The preparatory work thus confirms the conclusion reached :
on a study of the text of the Convention that there is no
good reason for interpreting Article 3 otherwise than in
accordance with the natural meaning of the words.

At this point the Court would refer to what it has already
‘said, viz. that it has no intention of expressing any opinion
‘whatever as to the correct interpretation of the Convention
of Berne.

*

The similarity both in structure and in expression between
the various draft conventions adopted by the Labour Confer-

3 19
EMPLOYMENT OF WOMEN DURING THE NIGHT 381

ence at Washington in 1919 leads the Court to attach some
importance to the presence in one of the other Conventions
of a specific exception that the provisions of that Convention
should not apply to persons holding positions of supervision
or management, nor to persons employed in a confidential
capacity.

The Convention in question is that limiting the hours of
work in industrial undertakings to eight in the day, usually
known as the Eight Hour Day Convention.

This Convention begins with a definition of industrial
undertaking very similar in terms to that in the Convention
on Night Work of Women. Article 2 then provides that
the working hours of persons employed in any public or
private industrial undertaking or in any branch thereof, other
_ than an undertaking in which only members of the same
family are employed, shall not exceed eight in the day and .
forty-eight in the week, with the exceptions therein provided
for. It then adds the clause quoted above that the Con-
vention is not to apply to persons holding positions of
Supervision or management, nor to persons employed in a
confidential capacity. The wording of this exception is not
identical with the formula employed in the question on
which the Court is asked to advise, but it makes a specific
reference to persons holding positions of supervision or
‘management.

If in the Eight Hour Day Convention, after a prohibition
applicable to ‘‘persons’’, it was necessary to make an exception
in respect of persons holding positions of supervision or
‘management, it was equally necessary to make a corresponding
exception in respect of women in the Convention on Night
Work of Women, if it was intended that women holding
‘positions of supervision or management should be excluded
from the operation of the Convention.

20
EMPLOYMENT OF WOMEN DURING THE NIGHT 382
FOR THESE REASONS,
The Court,
by six votes to five,

‘is of opinion that the Convention concerning employment
of women during the night, adopted in 1919 by the Inter-
national Labour Conference, applies, in the industrial under-
takings covered by the said Convention, to women who hold
positions of supervision or management and are not ordinarily
engaged in manual work.

Done in English and French, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day of
November, one thousand nine hundred and thirty-two, in two
copies, one of which is to be placed in the archives of the
Court, and the other to be forwarded to the Council of the
League of Nations. |

(Signed) M. ADATCI,
President.

(Signed) À. Hammarsxyjéxp,
- Registrar.

Baron Rolin-Jaequemyns, Count Rostworowski, MM. Fromageot
and Schiicking, Judges, declare that, in their opinion, the
agenda, documents and minutes of the Washington Conference
which refer to the Berne Convention of 1906 on the prohi-
bition of ‘night work for women employed in industry, do
not permit them. to subscribe to the grounds and conclusion
of the present opinion. |

M. Anzilotti, Judge, declaring that he is unable to concur —
in the opinion given by the Court and availing himself of the
right conferred on him by Article 71 of the Rules of Court,
has delivered the dissenting opinion which follows hereafter.

(Imtialled) M. A.
(Initialled) À. H.

27
